     Case 3:18-cv-02756-GPC-WVG Document 27 Filed 09/06/19 PageID.219 Page 1 of 2


       HYDE & SWIGART
 1
       Joshua B. Swigart, Esq. (SBN 225557)
 2     josh@westcoastlitigation.com
       2221 Camino Del Rio South, Suite 101
 3
       San Diego, CA 92108
 4     Telephone: (619) 233-7770
       Facsimile: (619) 297-1022
 5
 6     KAZEROUNI LAW GROUP, APC
       Abbas Kazerounian, Esq. (SBN 249203)
 7
       ak@kazlg.com
 8     Veronica Cruz, Esq. (SBN 318648)
       veronica@kazlg.com
 9
       245 Fischer Avenue, Unit D1
10     Costa Mesa, CA 92626
11
       Telephone: (800) 400-6808
       Facsimile: (800) 520-5523
12

13
       Attorneys for Plaintiff,
       JESSE BANAGA
14
15                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
16
17                                            Case No. 3:18-cv-02756-GPC-WVG
       JESSE BANAGA, Individually and
18     On Behalf of All Others Similarly
       Situated,                              NOTICE OF MOTION TO
19
                     Plaintiff,               WITHDRAW AS COUNSEL OF
20                                            RECORD FOR PLAINTIFF JESSE
                             v.               BANAGA
21
22     GOVERNMENT EMPLOYEES
       INSURANCE COMPANY,
23
                      Defendant.
24
25
26
27
28
       Case No. 3:18-cv-02756-GPC-WVG                                 Banaga v. GEICO
           NOTICE OF MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR PLAINTIFF JESSE
                                         BANAGA
     Case 3:18-cv-02756-GPC-WVG Document 27 Filed 09/06/19 PageID.220 Page 2 of 2



 1     TO THIS COURT AND TO ALL PARTIES AND THEIR RESPECTIVE
 2     ATTORNEYS OF RECORD:
 3           PLEASE TAKE NOTICE that, pursuant to Civil Local Rule 83.3(f), Joshua
 4     B. Swigart, Esq. (“Mr. Swigart”) respectfully requests that Mr. Swigart be
 5     withdrawn as counsel of record for Plaintiff JESSE BANAGA (“Plaintiff”).
 6     Plaintiff will continue to be represented by counsel from Kazerouni Law Group,
 7     APC who have entered appearances in this action, and the withdrawal of Mr.
 8     Swigart will cause no prejudice to any party or delay in the case schedule.
 9
             It is further requested that Mr. Swigart’s name be removed from the case
10
       docket, that the Clerk terminate the delivery of all Notices of Electronic Filing
11
       addressed to josh@westcoastlitigation.com and that Mr. Swigart’s name be
12
       removed from any applicable service lists. Counsel of record for Plaintiff
13
       otherwise remains the same.
14
15     Date: September 6, 2019                             HYDE & SWIGART
16
                                                          By:   /s/ Joshua B. Swigart
17                                                               JOSHUA B. SWIGART, ESQ.
18                                                               ATTORNEY FOR PLAINTIFF

19
                                 CERTIFICATE OF SERVICE
20
             The undersigned hereby certifies that a true and correct copy of the above
21
       and foregoing document has been served on September 6, 2019 to all counsel of
22
       record who are deemed to have consented to electronic service via the Court’s
23
       CM/ECF system per Civil Local Rule 5.4. Executed on September 6, 2019, at San
24
       Diego, California
25
26                                                                /s/ Joshua B. Swigart
                                                                        JOSHUA B. SWIGART
27
28     Case No. 3:18-cv-02756-GPC-WVG      1 of 1                     Banaga v. GEICO
           NOTICE OF MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR PLAINTIFF JESSE
                                         BANAGA
